DETAILED ACTION
This action is in response to the reply received 01/24/2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws non-statutory double patenting rejections in view of filed Terminal Disclaimer.
Examiner withdraws rejections under 35 USC § 103.
Claims 1, 3-8, 10-14, and 16-23 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,107,170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
	The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (1, 8, 14) of the specific steps of: receiving a second word to be converted into a DNA sequence … determining a value of a polynomial function based on the second word, wherein the determining the value of the polynomial function comprises converting each letter of the word to a letter number and calculating a sum of a position-th power of each letter number for each letter multiplied by the letter number; obtaining a remainder of a modulus of the value of the polynomial function; converting the remainder of the modulus into the second DNA sequence; and storing the second DNA sequence in the DNA dictionary. These limitations in combination with the other elements recited are not found in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        February 12, 2022